

116 SRES 573 ATS: Honoring the life and achievement of Pro Football Hall of Fame Coach Donald Francis Shula and expressing condolences to his family on his passing.
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 573IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Rubio (for himself, Mr. Scott of Florida, and Mr. Cardin) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and achievement of Pro Football Hall of Fame Coach Donald Francis Shula and expressing condolences to his family on his passing.Whereas Coach Donald Francis Shula (referred to in this preamble as Coach Shula) was born on January 4, 1930, and grew up in Painesville, Ohio;Whereas Coach Shula's father immigrated to the United States from Hungary;Whereas Coach Shula attended Harvey High School and later played collegiate football at John Carroll University;Whereas, in 1951, the Cleveland Browns selected Coach Shula in the ninth round of the National Football League (referred to in this preamble as the NFL) draft as a defensive back;Whereas, in addition to playing for the Cleveland Browns, Coach Shula also played for the Baltimore Colts and the Washington Redskins;Whereas Coach Shula—(1)began his coaching career at the University of Virginia;(2)also coached at the University of Kentucky; and(3)coached as a defensive coordinator for the Detroit Lions;Whereas, in 1963, Coach Shula became the youngest coach in the NFL when he took the head coaching position at the Baltimore Colts;Whereas, as the head coach of the Baltimore Colts, Coach Shula—(1)compiled a record of 71 wins, 23 losses, and 4 ties; and(2)won the NFL championship in 1968;Whereas, in 1970, Coach Shula became the head coach of the Miami Dolphins (referred to in this preamble as the Dolphins);Whereas Coach Shula remained the head coach of the Dolphins for 26 seasons, took the Dolphins to 4 Super Bowls, and led the Dolphins to victory in 2 of those Super Bowls;Whereas Coach Shula led the 1972 Dolphins team to a perfect season;Whereas, in Super Bowl VII, Coach Shula led the Dolphins to victory over the Washington Redskins with a score of 14 to 7;Whereas, in Super Bowl VIII, Coach Shula led the Dolphins, the reigning Super Bowl champions, to victory over the Minnesota Vikings with a score of 24 to 7;Whereas, after 33 years of coaching, Coach Shula retired from coaching in 1995 with the NFL record for most wins by a head coach, compiling a regular season record of 328 wins, 156 losses, and 6 ties and a postseason record of 19 wins and 17 losses;Whereas Coach Shula was inducted into the Pro Football Hall of Fame in 1997;Whereas, following his coaching days, Coach Shula—(1)supported many charities;(2)gave generously to his local parish; and(3)established the Don Shula Foundation to assist with breast cancer research; andWhereas Coach Shula, a loving husband, father, grandfather, son, and brother, passed away on May 4, 2020, at 90 years of age: Now, therefore, be itThat the Senate—(1)recognizes the life and achievements of Pro Football Hall of Fame Coach Donald Francis Shula (referred to in this resolution as Coach Shula); (2)expresses condolences to the family of Coach Shula on his passing; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the family of Coach Shula; and(B)the Miami Dolphins.